
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 389
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2009
			Mrs. Halvorson
			 submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Encouraging energy efficient and
		  environment-friendly building and facility certification programs to
		  incorporate the use of mechanical insulation as part of their standards and
		  ratings system.
	
	
		Whereas mechanical insulation is defined to encompass all
			 thermal, acoustical, and personnel safety requirements in mechanical piping and
			 equipment, hot and cold applications, and Heating, Venting & Air
			 Conditioning (HVAC) applications which can be used in a variety of buildings
			 such as manufacturing facilities, power plants, refineries, hospitals,
			 universities, government buildings, and other facilities;
		Whereas buildings are responsible for 40 percent of United
			 States energy demand and 40 percent of all greenhouse gas emissions;
		Whereas methodically and properly installed mechanical
			 insulation provides long-term energy efficiency, emission reduction, cost
			 savings, and safety benefits, and can be used to reduce the number of tons of
			 greenhouse gas emissions that could be prevented from release into the
			 atmosphere, prevent loss of energy, control condensation, depending on the
			 thickness of the insulation, protect occupant safety and public health
			 wellness, and regulate surface temperature;
		Whereas combined, buildings used in commercial and
			 industrial sectors consume 2.5 times more energy than residential buildings,
			 according to Annual Energy Outlook provided by the Energy Information
			 Administration in December 2008;
		Whereas loss of energy can increase the temperature within
			 a facility or area, putting additional stress on other equipment and building
			 infrastructure and reducing that equipment’s performance and life expectancy;
			 and
		Whereas according to the National Insulation Association,
			 maintenance of mechanical insulation at industrial facilities alone can
			 generate more than $3,600,000,000 in energy savings per year, reduce 37,000,000
			 metric tons of carbon dioxide and other greenhouse gas emission, and create
			 more than 27,000 jobs annually: Now, therefore, be it
		
	
		That the House of Representatives
			 encourages energy efficient and environment-friendly building and facility
			 certification programs to incorporate the use of mechanical insulation as part
			 of their standards and ratings system.
		
